Opinion issued December 15, 2022




                                       In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-20-00140-CR
                            ———————————
                  DAMIEN DOUGLAS HARRIS, Appellant
                                          V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 428th District Court
                           Hays County, Texas1
                    Trial Court Case No. CR-17-0781-D



1
     The Texas Supreme Court transferred this appeal to this Court from the Court of
     Appeals for the Third District of Texas, pursuant to its docket-equalization
     authority. See TEX. GOV’T CODE § 73.001 (“The supreme court may order cases
     transferred from one court of appeals to another at any time that, in the opinion of
     the supreme court, there is good cause for the transfer.”). We are unaware of any
     conflict between the precedent of the Court of Appeals for the Third District and
     that of this Court on any relevant issue. See TEX. R. APP. P. 41.3.
               OPINION ON EN BANC RECONSIDERATION

      The State of Texas has filed a motion for en banc reconsideration of our

May 26, 2022 opinion and judgment. See TEX. R. APP. P. 49.7. A majority of the

Court has voted to grant en banc reconsideration. We withdraw our opinion of

May 26, 2022, vacate our judgment of the same date, and issue this en banc

opinion and judgment in their stead.

      A jury convicted appellant, Damian Harris, of murder2 and assessed his

punishment at 20 years’ confinement. In three issues, appellant argues that (1) the

evidence is legally insufficient to support his murder conviction because the State

failed to prove beyond a reasonable doubt that he did not act in self-defense, (2)

the trial court abused its discretion in denying his motion for new trial, and (3) the

trial court erred in failing to provide an adequate response to a jury note asking

whether the admitted commission of a crime negates the basis for a self-defense

claim and instead referring the jury to the court’s charge. We affirm.

                                    Background

      This is a murder case arising from a drug-related shooting. One evening in

February 2017, officers received a dispatch for shots fired at an apartment complex

in San Marcos, Texas. When they arrived, they found a deceased male, later

identified as Terrance Valentine, inside one of the apartments, dead from a single


2
      See TEX. PENAL CODE § 19.02(b).
                                          2
gunshot wound to the back of the head. Witnesses told the officers that Valentine

and another male, later identified as appellant, had gotten into an argument during

a drug deal, which escalated and ultimately ended with appellant pulling a handgun

and shooting Valentine in the head.

      Appellant was indicted for murder. The indictment alleged that appellant

caused Valentine’s death by shooting him with a firearm. Appellant entered a plea

of not guilty, claiming that he had acted in self-defense. At trial, the State

presented numerous witnesses and exhibits. Viewed in the light most favorable to

the jury’s verdict, the evidence established the following:

      In January 2017, Valentine arranged a drug deal with Devin Bethea through

an intermediary, Ty-Zay Wilson. Wilson knew both Bethea and Valentine and put

them in contact with one another after Bethea informed Wilson that he wanted to

sell prescription-grade cough syrup.3 Through text messaging, Bethea and

Valentine negotiated the price, amount, and location, agreeing to meet at Wilson’s

apartment in San Marcos.

      On the night of the scheduled drug deal, Valentine drove to the apartment

with his friend, Joseph Massey, while Bethea drove to the apartment with

appellant.


3
      Such codeine-based cough syrup is used to make the recreational drug beverage
      “lean” or “purple drank.”

                                          3
      Valentine and Massey arrived first and went upstairs to Wilson’s bedroom to

play videogames while they waited for Bethea and appellant. While waiting

upstairs, Valentine told Wilson that he was armed with a handgun, that he intended

to pay for the drugs with counterfeit bills, and that if Bethea and appellant tried to

“rob” him, he would just “take” the drugs from them. Wilson never warned Bethea

or appellant about what Valentine had told him while waiting upstairs, and there is

no evidence either of them knew that Valentine was armed and prepared to “take”

the drugs from them.

      When Bethea and appellant arrived, they entered the apartment with

appellant carrying a box purportedly containing the drugs. Massey and Valentine

came downstairs, and Valentine gave Bethea and appellant the counterfeit bills.

Bethea and appellant counted it at the kitchen island while Valentine moved

around to the back of a couch near the front door; Massey and Wilson stayed in the

kitchen.

      When Bethea and appellant finished counting the money, appellant, perhaps

realizing that the money was fake, said Valentine was short, packed up the drugs,

and started to leave. But, before appellant could reach the front door, Valentine

intercepted him, grabbed the front of his shirt, and pushed him against the wall.

Appellant then drew a gun from his waistband, and, as Valentine turned, possibly

reaching for his own gun, appellant shot him in the back of the head, immediately


                                          4
killing him. Valentine’s gun discharged a round into the floor that ricocheted into

the couch leg.

      Massey ran upstairs into Wilson’s bedroom, and Wilson fled out the back

door. Appellant and Bethea fled the scene as well.

      Wilson never returned that night, but Massey eventually came back

downstairs and found Valentine facedown near the door with a pool of blood

around his head. Massey found Valentine’s gun near his body, picked it up, and hid

it behind the apartment’s HVAC unit. He then hid the counterfeit bills under

Wilson’s mattress and called 911.

      At the close of evidence, the trial court submitted a charge containing

standard statutory instructions on appellant’s claim of self-defense. The jury

rejected appellant’s self-defense claim, found him guilty of murder, and assessed

punishment at 20 years’ confinement. The trial court entered a judgment of

conviction in accordance with the jury’s verdict.

      This appeal followed.

                                 Legal Sufficiency

      In his first issue, appellant argues that the evidence is legally insufficient to

support his conviction for murder because the State failed to prove beyond a

reasonable doubt that appellant did not act in self-defense. The State responds that

appellant’s argument applies an erroneous standard of review that views the


                                          5
evidence in the light most favorable to his claim of self-defense and that, properly

viewed in the light most favorable of the verdict, the evidence proves beyond a

reasonable doubt that appellant did not act in self-defense.

A.    Applicable law and standard of review

      Under the Penal Code, as relevant here, a person commits the offense of

murder if he (1) intentionally or knowingly causes the death of an individual or (2)

intends to cause serious bodily injury and commits an act clearly dangerous to

human life that causes the death of an individual. TEX. PENAL CODE § 19.02(b)(1),

(2). It is a defense to prosecution for murder that the person’s use of deadly force

was “justified.” Id. §§ 9.02; 9.31–9.32; see Braughton v. State, 522 S.W.3d 714,

730 (Tex. App.—Houston [1st Dist.] 2017) (providing that deadly force used in

self-defense may be raised as justification for defendant’s actions and in support of

acquittal against murder charge), aff’d, 569 S.W.3d 592 (Tex. Crim. App. 2018). A

person’s use of deadly force is justified if, among other things, the person

“reasonably believes the deadly force is immediately necessary” to protect himself

“against the other’s use or attempted use of unlawful deadly force.” PENAL

§ 9.32(a)(2)(A).

      In a claim of self-defense justifying a defendant’s use of deadly force against

another, the defendant bears the burden to produce evidence supporting the

defense, while the State bears the burden of persuasion to disprove the raised


                                          6
issues. Braughton v. State, 569 S.W.3d 592, 608 (Tex. Crim. App. 2018). The

defendant’s burden of production requires him to adduce some evidence that would

support a rational finding in his favor on the defensive issue. Id. In contrast, the

State’s burden of persuasion is not one that requires the production of evidence;

rather, it requires only that the State prove its case beyond a reasonable doubt. Id.

Thus, in reviewing the sufficiency of the evidence to support a conviction for

murder when the jury has rejected a defendant’s claim of self-defense, we

determine whether, after viewing all of the evidence in the light most favorable to

the verdict, any rational jury would have found the essential elements of murder

beyond a reasonable doubt and also would have found against the defendant on the

self-defense issue beyond a reasonable doubt. Id. at 609.

B.    Analysis

      It is undisputed that the evidence presented at trial established the following

facts: On the night of the shooting, both appellant and Valentine arrived at

Wilson’s apartment armed with handguns for a drug deal in which appellant was

going to sell Valentine prescription-grade cough syrup at an agreed amount and

price. Valentine attempted to purchase the drugs with counterfeit money. Appellant

counted the money, said it was short, packed up the drugs, and began leaving the

apartment. But, before appellant could reach the apartment’s front door, Valentine

intercepted him, grabbed the front of his shirt, and pushed him against the wall,


                                         7
thereby preventing appellant from leaving. Appellant then drew his gun from his

waistband, and, as Valentine turned, possibly reaching for his own gun, appellant

shot him in the back of the head, immediately incapacitating him. At some point,

Valentine’s firearm discharged as well (though exactly when and how are in

dispute), with the round ricocheting off the ground into one of the legs of the

couch.

      Despite these undisputed facts, appellant, relying on four pieces of evidence,

argues that the evidence is legally insufficient to support the jury’s rejection of his

self-defense claim. We consider the evidence appellant claims proves self-defense.

      1.     Evidence that Valentine was armed and prepared to use force

      First, appellant contends that the evidence shows that Valentine was armed

with a handgun and prepared to take the drugs by force, which, in turn, shows that

appellant reasonably believed that Valentine might use or attempt to use unlawful

deadly force against him. In support of his contention, appellant cites to Wilson’s

testimony recounting what Valentine told him before Bethea and appellant arrived

at the apartment, specifically, that he was armed, intended on buying the drugs

with counterfeit money, and was prepared to “just take” the drugs if appellant and

Bethea tried to “rob” him.

      But, appellant does not cite to any testimony or other evidence showing that

appellant knew what Valentine told Wilson before he and Bethea arrived. Wilson


                                          8
testified that he told neither Bethea nor appellant that Valentine was armed and

prepared to take the drugs by force. And, nothing in the record indicates that

appellant was otherwise aware or suspected that Valentine might use deadly force

during the drug deal.

      A rational jury could have found that, when appellant drew and fired his

gun, he did not reasonably believe that the use of deadly force was immediately

necessary to protect himself against Valentine’s use or attempted use of his firearm

or other deadly force. Assuming that appellant was aware that Valentine was

armed and prepared to take the drugs by force, a rational jury could have found

that appellant’s knowledge of these facts did not support a reasonable belief that

deadly force was immediately necessary at the time of the shooting, as Valentine

had not yet drawn his gun or otherwise threatened to use it at that time.

      2.     Evidence that Valentine was large

      Second, appellant contends that the evidence shows that Valentine was a

large, imposing individual,4 which, in turn, supports a finding that appellant

reasonably believed that deadly force was immediately necessary when Valentine

pushed appellant against the wall. Valentine’s large physical stature does not

compel—and does not even necessarily support—a finding that appellant

reasonably believed deadly force was immediately necessary to protect himself

4
      Wilson’s testified that Valentine was roughly six feet tall and almost 300 pounds.

                                           9
from Valentine, especially considering that appellant was armed. Whether

Valentine’s size justified a reasonable belief that deadly force was immediately

necessary was a question for the jury—a question the jury resolved in favor of the

State, not appellant.

      3.     Evidence that Valentine shot first

      Third, appellant contends that the evidence conclusively proves that

Valentine shot first, which, in turn, supports a finding that appellant fired his

handgun (i.e., used deadly force) in justified self-defense. Appellant argues that the

evidence conclusively proves that Valentine shot first because the evidence also

conclusively proves two additional facts: (1) Valentine’s gun could not have

discharged without Valentine consciously pulling the trigger; and (2) Valentine

was immediately incapacitated when shot in the head.

      Appellant contends that the first fact is conclusively proved by the testimony

of a tool-mark analyst, who testified that he tested Valentine’s gun’s trigger

mechanism and concluded that it would not have discharged without five pounds

of force being applied to the trigger. Appellant contends that the second fact is

conclusively proved by the testimony of the medical examiner, who testified that

Valentine’s head wound would have immediately incapacitated him and thereby

prevented him from deliberately discharging his firearm.




                                         10
      However, appellant’s contention ignores additional testimony from the

analyst and examiner, as well as testimony from Wilson and Massey, which

supports the opposite conclusion: that Valentine’s trigger pull was an involuntary

jerking produced by his being shot in the head as he was attempting to draw his

own gun after seeing appellant reach for his.

      The medical examiner testified that Valentine’s incapacitating injury made

voluntary movement “unlikely.” But, she explained that an incapacitating head

injury can cause involuntary movement, such as the clinching of a fist. While she

could not say for sure what happened in appellant’s case, her testimony, viewed in

the light most favorable to the verdict, supports a finding that Valentine

involuntarily discharged his firearm after being shot in the head by appellant.

      A finding that Valentine involuntarily discharged his firearm after being shot

is supported by three additional pieces of evidence:

   • the testimony of Massey, who testified that he saw appellant draw his
     firearm first;

   • the autopsy, which showed that Valentine was shot in the back-left side of
     his head; and

   • the ballistics examination, which showed that when Valentine’s firearm was
     discharged, it was aimed down and away from appellant.

      This evidence supports a finding that Valentine, in response to seeing

appellant draw his gun, turned and attempted to pull his own gun out of his


                                         11
waistband and then involuntarily discharged it when appellant shot him in the back

of the head.

      Appellant contends that Wilson’s testimony supports a finding that

Valentine drew and fired his gun first. To the extent Wilson’s testimony may be

characterized as supporting such a finding—at times Wilson equivocated,

describing appellant and Valentine as drawing their guns simultaneously—we

assume that the jury disregarded the testimony and credited instead the evidence

supporting a finding that appellant drew and fired his gun first.

      4.       Evidence that the jury accepted appellant’s self-defense claim

      Fourth, appellant contends that a note submitted by the jury during

deliberations and post-trial affidavits filed by his attorneys show that the jury

considered his self-defense claim to be valid. We disagree for two reasons.

      First, neither the jury’s note nor the post-trial affidavits are relevant to our

sufficiency review. In reviewing the sufficiency of the evidence, an appellate court

considers only the evidence put before the jury and cannot consider any evidence

presented after the verdict. See Marines v. State, 292 S.W.3d 103, 106 n.1 (Tex.

App.—Houston [14th Dist.] 2008, pet. ref’d) (“The scope of a legal sufficiency

review is also limited to only that evidence before the jury.”). Thus, in reviewing

the sufficiency of the evidence here, we cannot consider the jury’s note or the post-

trial affidavits, as neither piece of evidence was presented to the jury.


                                          12
      Second, the affidavits filed by appellant’s lawyers are inadmissible. The

affidavits are hearsay, as they recount what certain jurors allegedly told appellant’s

lawyers about their deliberations. See TEX. R. EVID. 802. And, the affidavits are

incompetent because jurors are prohibited from testifying about their deliberations.

TEX. R. EVID. 606(b)(1).

      Viewing the evidence in the light most favorable to the verdict, any rational

jury could have reasonably found that Appellant—engaged in a drug deal and

confronted with non-deadly force—drew his gun and fired without justification,

shooting Valentine in the back of the head and thereby causing his death.

Accordingly, we overrule appellant’s first issue.

                               Motion for New Trial

      In his second issue, appellant contends that the trial court abused its

discretion in denying his motion for new trial by operation of law. See TEX. R. APP.

P. 21.8(a). The State responds that appellant failed to preserve the issue for our

review because he never presented the motion to the trial court. We agree.

      Under the Rules of Appellate Procedure, a criminal defendant must timely

“present” a motion for new trial to the trial court. TEX. R. APP. P. 21.6. If the

defendant fails to timely present the motion, the issues raised in the motion are not

preserved for appellate review. Rozell v. State, 176 S.W.3d 228, 230 (Tex. Crim.

App. 2005). To prove presentment, the record must show that the trial court had


                                         13
actual notice of the defendant’s “desire for a ruling or a hearing on the motion.”

Arrellano v. State, 555 S.W.3d 647, 655 (Tex. App.—Houston [1st Dist.] 2018,

pet. ref’d).

       But here, the record contains no notice of hearing, docket sheet entry setting

a hearing date, order resetting or denying the motion, “or other proof that the trial

court was actually aware of [appellant]’s request for a ruling or hearing on the

motion.” Id. Instead, the record only contains a file-stamped copy of appellant’s

motion and an email notifying the State that the motion had been filed. In other

words, the record merely shows that appellant’s motion was timely filed, which is

insufficient to show that the motion was timely presented. See Stokes v. State, 277

S.W.3d 20, 21 (Tex. Crim. App. 2009) (“Merely filing the motion is not sufficient

alone to show presentment.”); Arrellano, 555 S.W.3d at 655 (“Presentment

requires the defendant to go beyond simply filing the motion for new trial with the

trial court clerk.”); Longoria v. State, 154 S.W.3d 747, 762 (Tex. App.—Houston

[14th Dist.] 2004, pet. ref’d) (“To prove presentment, the record must contain more

than just proof that the motion was timely filed[.]”).

       We hold that the record fails to show that appellant timely presented his

motion for new trial to the trial court, and that, as a result, appellant has failed to

preserve for appellate review the denial of his motion by operation of law.

Accordingly, we overrule appellant’s second issue.


                                          14
                                   Jury Question

      In issue four, appellant contends that “[t]he trial court erred by failing to

provide an adequate response To The Question Presented By The Jury During

Guilt/Innocence Deliberations.”

A.    Background

      At trial, appellant claimed that he acted in self-defense, which permits a

person’s use of deadly force if the actor reasonably believes the force used was

immediately necessary to protect the person against the other’s use or attempted

use of unlawful deadly force. See TEX. PENAL CODE §§ 9.31–.32. The defense

provides that, under certain circumstances, the defendant is entitled to a

presumption that deadly force was immediately necessary. See id. § 9.32(b). That

presumption is not available to a defendant “engaged in criminal activity,” other

than certain misdemeanor traffic offenses, at the time the deadly force is used. Id.

at § 9.32(b)(3).

      Because appellant produced some evidence in support his use of deadly

force in self-defense, the trial court submitted a self-defense charge to the jury,

which included (1) definitions of the relevant statutes, (2) the burden of proof for

self-defense, (3) relevant statutory definitions, (4) law of the issue of retreat, and

(5) the presumption that deadly force is necessary under certain circumstances. In




                                         15
particular, the presumption-of-reasonableness instruction,5 which tracked text the

language of Penal Code section 9.32(b) of the Texas Penal Code, stated:

      An actor’s belief that deadly force was immediately necessary is
      presumed to be reasonable if:

            1. the actor knew or had reason to believe that the person
            against whom the deadly force was used:

                   a. unlawfully and with force entered, or was attempting
                   to enter unlawfully and with force, the actor’s occupied
                   habitation, vehicle, or place of business or employment;

                   b. unlawfully and with force removed, or was attempting
                   to remove unlawfully and with force, the actor from the
                   actor’s habitation, vehicle, or place of business or
                   employment; or

                   c. was committing or attempting to commit aggravated
                   kidnapping, murder, sexual assault, aggravated sexual
                   assault, robbery, or aggravated robbery; and

            2. the actor did not provoke the person against whom the force
            was used; and

            3. the actor was not otherwise engaged in criminal activity,
            other than a Class C misdemeanor that is a violation of a law or
            ordinance regulating traffic at the time the force was used.


5
      Appellant did not object to the submission of the presumption-of-reasonableness
      charge at the charge conference, though he did object to the prosecution’s
      reference to it during voir dire. However, a defendant cannot preserve charge error
      during jury selection. See Vasquez v. State, 919 S.W.2d 433, 435 (Tex. Crim. App.
      App. 1996) (noting that to preserve charge error, defendant must object to charge
      or request submission of particular instruction or question). Thus, appellant’s
      objection to the submission of the presumption-of-reasonableness charged is
      waived. See Sanchez v. State, 209 S.W.3d 117, 120–21 (Tex. Crim. App. 2006)
      (holding that errors subject to procedural default may not be remedied by appellate
      court as unassigned error unless error was preserved).
                                          16
      If you find the State has disproved one or more of elements 1, 2, or 3
      listed above, the presumption does not apply and you are not required
      to find that the actor’s belief was reasonable.

See id. § 9.32(b) (establishing presumption of reasonableness).

      During deliberations, the jury submitted a written question to the trial court,

which asked:

      In reference to Section 3, Page 14, does the admitted commission of a
      crime, sale of a controlled substance, negate the basis of a claim of
      self-defense?

      Appellant urged the trial court to respond to the question with “a simple

‘no,’” arguing that the question showed that the presumption-of-reasonableness

instruction, included in the abstract portion of the charge without objection, had

confused the jury. Appellant argued that a simple one-word response of “no”

would provide additional guidance on the applicable law and clarify the jury’s

confusion caused by the alleged confusing instruction. The State, in contrast, urged

the trial court to simply refer the jury to the charge, arguing that the charge

accurately set forth the applicable law and that a substantive response, however

short, would constitute an improper comment on the evidence. The trial court

agreed with the State.

      In response to the jury’s question, the trial court wrote on the form

document, “You have been given the law.” The trial court also checked a box on

the form stating, “The court under the law is not permitted to answer the question


                                         17
that you have presented. Please refer to and follow the instructions already given

you. And continue your deliberations.”

B.    Applicable law and standard of review

      “Although the trial court ordinarily provides instructions to the jury in their

entirety before the jury retires to deliberate, the court may give further written

instructions upon the jury’s written request for additional guidance regarding

applicable law.” Lucio v. State, 353 S.W.3d 873, 875 (Tex. Crim. App. 2011); see

TEX. CODE CRIM. PROC. art. 36.16 (providing that court may give “further charge”

to jury upon jury’s request after parties complete closing arguments), id. art. 36.27

(providing that court “shall answer any [jury] communication in writing”). A trial

court’s substantive response to a jury question “essentially amounts to a

supplemental jury instruction” and is therefore governed by the “same rules” that

“generally govern jury instructions.” Lucio, 353 S.W.3d at 875.

      “Because a trial court’s answer to a jury’s question must comply with the

same rules that govern charges, the trial court, as a general rule, must limit its

answer to setting forth the law applicable to the case; it must not express any

opinion as to the weight of the evidence, sum up the testimony, discuss the facts, or

use any response calculated to arouse the sympathy or excite the passions of the

jury.” Id.; see TEX. CODE CRIM. PROC. art. 36.14. “If the request from a jury for

additional instructions is not proper, the court should refer the jury to the court’s


                                         18
charge.” Ash v. State, 930 S.W.2d 192, 196 (Tex. App.—Dallas 1996, no pet.)

(citing Gamblin v. State, 476 S.W.2d 18, 20 (Tex. Crim. App. 1972)).

C.    Analysis

      The jury’s question asked, “In reference to [the presumption of

reasonableness instruction], does the admitted commission of a crime, sale of a

controlled substance, negate the basis of a claim of self-defense?” No provision of

the Penal Code specifically answers this question although the answer can be

easily derived from the code’s more general provisions as well as caselaw

construing same. See, e.g., Barrios v. State, 389 S.W.3d 382, 393 (Tex. App.—

Texarkana 2012, pet. ref’d) (“When the accused is engaged in other criminal

activity, the statute does not disqualify the accused from defending his or her use

of force, it simply removes the presumption that his or her use of force was

reasonable—a significant difference.”). Thus, the jury’s question asked the trial

court for a non-statutory instruction.

      But, non-statutory instructions are generally impermissible. As the Texas

Court of Criminal Appeals has explained, “[W]e reject non-statutory instructions

as improper comments on the weight of the evidence where such instructions are

unnecessary to clarify the law and they also draw the jury’s attention to a particular

type of evidence.” Beltran De La Torre v. State, 583 S.W.3d 613, 618 (Tex. Crim.

App. 2019).


                                         19
      Thus, to determine whether the trial court erred in refusing to answer the

jury’s question, we consider whether an answer (1) was unnecessary to clarify the

law and (2) would have drawn the jury’s attention to a particular type of evidence.

      1.     Answering the jury’s question was unnecessary to clarify the law

      Appellant argues that an answer to the jury’s question was necessary to

clarify the law because the charge erroneously instructed the jury on the

presumption of reasonableness and thereby confused the jury. Appellant argues

that the trial court erred in giving the presumption-of-reasonableness instruction

because it was undisputed at trial that appellant engaged in criminal activity when

he used deadly force. For this reason, he argues, the statutory presumption of

reasonableness was not law applicable to the case, so the instruction was erroneous

and confusing, as evidenced by the jury’s question, which showed that the jury

misconstrued the instruction to mean that appellant’s criminal activity negated his

claim of self-defense. We disagree.

      First, it was not undisputed that appellant was engaged in criminal activity at

the time of the shooting. During voir dire, appellant offered to stipulate to engaging

in criminal activity at the time of the shooting, but he never actually made such a

stipulation. In his opening statement, appellant argued that there was “no evidence”

that he was “a part of the negotiations” or “in control” of the drugs, which, he

added, had “never been tested,” thereby suggesting a controlled substance was


                                         20
never even brought to Wilson’s apartment. Then, during closing argument,

appellant’s counsel told the jury that they should have doubts about the witnesses’

credibility and the “kind of investigation” that was done, again suggesting that

appellant never actually possessed a controlled substance.

      At trial, neither witness involved in the alleged drug transaction could say

what was in the bottles, and the alleged drugs were never found or tested.

      Thus, it was disputed whether appellant was engaged in criminal activity—

possession with intent to distribute a controlled substance—at the time of the

shooting, and the evidence presented at trial does not conclusively resolve the issue

either way. Whether appellant was involved in criminal activity was a question for

the jury.6 The trial court could not be satisfied beyond a reasonable doubt that the

evidence clearly precluded a finding that appellant did not engage in criminal

activity. Thus, the presumption of reasonableness was properly submitted to the

jury. See TEX. PENAL CODE § 2.05(b).

      Second, the presumption-of-reasonableness instruction was not confusing; it

accurately stated the law, and the jury’s question does not rebut the presumption


6
      Appellant argues that he was committing the offense of felon in possession of a
      firearm and therefore would not have been entitled to the submission of the
      presumption of reasonableness. However, no evidence of appellant’s prior felony
      conviction was introduced until the punishment phase. The jury would not have
      known that appellant was a felon in possession of a firearm during the
      guilt/innocence phase.

                                         21
that the jury followed the charge’s instructions. See, e.g., Colburn v. State, 966

S.W.2d 511, 519 (Tex. Crim. App. 1998) (holding that jury note indicating

improper consideration of parole did not overcome presumption that jurors

followed court’s contrary instructions); Thompson v. State, No. 02-18-00230-CR,

2019 WL 1065925, at *8 (Tex. App.—Fort Worth Mar. 7, 2019, pet. ref’d) (mem.

op., not designated for publication) (holding that presumption that jury followed

law not overcome when jury note indicated jury improperly considered parole “at

some preliminary point in deliberations” and trial court’s response referred jury to

correct instruction in charge).

      We hold that an answer to the jury’s question was unnecessary to clarify the

law. See Walters, 247 S.W.3d at 212–14 (holding that trial court did not err in

denying non-statutory instruction informing jury that it could consider prior verbal

threats in deciding issue of self-defense when (1) charge already covered substance

of instruction and (2) instruction would have improperly focused jury’s attention

on specific type of evidence supporting finding of self-defense); Brown, 122

S.W.3d at 802–03 (rejecting jury instruction that “intent or knowledge may be

inferred by acts done or words spoken” because, while neutral, it focused the jury’s

attention on evidence that might support finding of criminal intent, improperly told

jury how to consider certain evidence, and improperly instructed jury on rule of

appellate-evidentiary-sufficiency review).


                                        22
      2.     Answering the jury’s question would have drawn attention to a
             particular type of evidence

      We now consider whether an answer to the jury’s question would have

drawn the jury’s attention to a particular type of evidence.

      Under Texas law, a defendant’s engagement in criminal activity at the time

of the offense does not preclude a claim of self-defense, but the jury may consider

it in determining the reasonableness of the defendant’s belief that the use of deadly

force was immediately necessary. Evidence of the defendant’s criminal activity not

only precludes the presumption of reasonableness, but it can also support a finding

that the defendant’s belief was unreasonable, thereby negating self-defense

entirely. In fact, the State argued as much in this case, given that appellant arrived

at a drug deal with a firearm.

      Had the trial court responded to the jury note by saying, “No,” or “No, the

admitted commission of a crime does not negate the basis of a self-defense claim,”

the trial court would have implicitly endorsed appellant’s theory of the case and

drawn the jury’s attention away from the evidence that appellant used deadly force

while engaged in a drug deal and toward the evidence that appellant used deadly

force in response to Valentine’s use of physical force to prevent appellant from

leaving the apartment. By drawing the jury’s attention away from one type of

evidence and toward another type of evidence, an answer to the jury’s question

could have impacted how the jury weighed the evidence of the reasonableness of

                                          23
appellant’s belief in his need to use deadly force. We hold that an answer to the

jury’s question would have drawn the jury’s attention to a particular type of

evidence.

      Because an answer to the jury’s question was unnecessary to clarify the law

(as the charge set forth standard statutory instructions from which the answer could

be derived) and would have drawn the jury’s attention to a particular type of

evidence (i.e., evidence supporting appellant’s self-defense claim), we hold that the

trial court did not err in refusing to answer the question and instead referring the

jury to the charge. See Walters v, State, 247 S.W.3d 204, 212–14 (Tex. Crim. App.

2007) (holding that trial court did not err in denying non-statutory instruction

informing jury that it could consider prior verbal threats in deciding issue of self-

defense when (1) charge already covered substance of instruction and (2)

instruction would have improperly focused jury’s attention on specific type of

evidence supporting finding of self-defense); see also Brown v. State, 122 S.W.3d

794, 802-03 (Tex. Crim. App. 2003) (rejecting requested jury instruction that

“intent or knowledge may be inferred by acts done or words spoken” because,

while neutral, requested instruction focused jury’s attention on evidence that might

support finding of criminal intent, improperly told jury how to consider certain

evidence, and improperly instructed jury on rule of appellate-evidentiary-

sufficiency review).


                                         24
      Accordingly, we overrule appellant’s third issue.

                                    CONCLUSION

       We affirm the trial court’s judgment.



                                                   Sherry Radack
                                                   Chief Justice

Panel consisted of Chief Justice Radack and Justices Goodman and Farris.

En Banc reconsideration was requested. TEX. R. APP. P. 49.7.

A majority of the justices of the Court voted in favor of reconsidering the case en
banc.

The en banc court consists of Chief Justice Radack and Justices Kelly, Goodman,
Landau, Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.

Chief Justice Radack, writing for the majority of the en banc court, joined by
Justices Kelly, Landau, Hightower, Countiss, Rivas-Molloy, and Guerra.

Justice Goodman, dissenting.

Justice Farris, dissenting.

Publish. TEX. R. APP. P. 47.2(b).




                                        25